DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action is a response to Applicant’s Amendment filed February 23, 2021. 
Claims 1, 13, 14 and 18 have been amended.  
Claims 12 and 19 have been cancelled.
Claims 1-11, 13-18 and 20 are now pending in the application.

Allowable Subject Matter
Claims 1-11, 13-18 and 20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the prior art of record teaches transmitting information indicating a beam switch request, as may be seen in Deng et al, U.S. Patent Application Publication No. 20190104549 A1 (e.g., FIG. 1B and  ¶ [0154] [0185] [0187] [0216]) and Pan et al, U.S. Patent Application Publication No. 20200059398 A1 (e.g., ¶ [0143]), wherein the transmitted information indicates a list of beams, and the information is based on a trigger event (i.e., transmit an explicit beam switch request when one or more beam switch criteria is satisfied), as may be seen in Deng (e.g., ¶ [0185]).
Prior art of record teaches receiving a response to the beam switch request, as may be seen in Deng (e.g., ¶ [0216]) and Pan (e.g., ¶ [0143]).

The prior art of record does not teach or fairly suggest, individually or in combination, or fairly suggest a beam switch response within a time window to a beam switch request, i.e., monitoring for a response corresponding to the transmitted information during a time window, wherein the response is a beam switch response.
Claims 2-11, 13-14 and 17, dependent from claim 1, are also allowed.
Regarding independent Claim 18, the prior art of record teaches receiving information indicating a beam switch request, as may be seen in Deng et al, U.S. Patent Application Publication No. 20190104549 A1 (e.g., FIG. 1B and  ¶ [0154] [0185] [0187] [0216]) and Pan et al, U.S. Patent Application Publication No. 20200059398 A1 (e.g., ¶ [0143]), wherein the received information indicates a list of beams, and the information is based on a trigger event (i.e., transmit an explicit beam switch request when one or more beam switch criteria is satisfied), as may be seen in Deng (e.g., ¶ [0185]).
Prior art of record teaches receiving a response to the beam switch request, as may be seen in Deng (e.g., ¶ [0216]) and Pan (e.g., ¶ [0143]), and the response indicates a beam selected from the list of beams, as may be seen in Deng (e.g., ¶ [0216]).
The prior art of record teaches transmitting a response to a beam recovery request within a time window and the requestor initiating a beam switch based on the 
The prior art of record does not teach or fairly suggest, individually or in combination, or fairly suggest transmitting a response within a time window to a beam switch request, and receiving a retransmission of the request if the response is not received within the time window, i.e., transmitting a response corresponding to the received information, wherein the response is a beam switch response and indicates a beam selected from the list of beams and, in response to a remote unit not receiving the response in a predetermined time window, the receiver receives a retransmission of the information.
Claim 20, dependent from claim 18, is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471